Name: Commission Regulation (EC) No 634/1999 of 24 March 1999 altering the export refunds on syrups and certain other sugar sector products exported in the natural state
 Type: Regulation
 Subject Matter: trade policy;  foodstuff;  beverages and sugar
 Date Published: nan

 EN Official Journal of the European Communities 25. 3. 1999L 80/14 COMMISSION REGULATION (EC) No 634/1999 of 24 March 1999 altering the export refunds on syrups and certain other sugar sector products exported in the natural state THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (1), as last amended by Regula- tion (EC) No 1148/98 (2), and in particular Article 17 (5) thereof, Whereas the refunds on syrups and certain other sugar products were fixed by Commission Regulation (EC) No 428/1999 (3); Whereas it follows from applying the rules, criteria and other provisions contained in Regulation (EC) No 428/ 1999 to the information at present available to the Commission that the export refunds at present in force should be altered as shown in the Annex hereto, HAS ADOPTED THIS REGULATION: Article 1 The refunds to be granted on the products listed in Article 1 (1) (d), (f) and (g) of Regulation (EEC) No 1785/ 81, exported in the natural state, as fixed in the Annex to Regulation (EC) No 428/1999 are hereby altered to the amounts shown in the Annex hereto. Article 2 This Regulation shall enter into force on 25 March 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 March 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 177, 1. 7. 1981, p. 4. (2) OJ L 159, 3. 6. 1998, p. 38. (3) OJ L 52, 27. 2. 1999, p. 13. EN Official Journal of the European Communities25. 3. 1999 L 80/15 ANNEX to the Commission Regulation of 24 March 1999 altering the export refunds on syrups and certain other sugar products exported in the natural state Product code Amount of refund  EUR/100 kg dry matter  1702 40 10 9100 49,35 (2) 1702 60 10 9000 49,35 (2) 1702 60 80 9100 93,77 (4)  EUR/1 % sucrose Ã  100 kg  1702 60 95 9000 0,4935 (1)  EUR/100 kg dry matter  1702 90 30 9000 49,35 (2)  EUR/1 % sucrose Ã  100 kg  1702 90 60 9000 0,4935 (1) 1702 90 71 9000 0,4935 (1) 1702 90 99 9900 0,4935 (1) (3)  EUR/100 kg dry matter  2106 90 30 9000 49,35 (2)  EUR/1 % sucrose Ã  100 kg  2106 90 59 9000 0,4935 (1) (1) The basic amount is not applicable to syrups which are less than 85 % pure (Regulation (EC) No 2135/95). Sucrose content is determined in accordance with Article 3 of Regulation (EC) No 2135/95. (2) Applicable only to products referred to in Article 5 of Regulation (EC) No 2135/95. (3) The basic amount is not applicable to the product defined under point 2 of the Annex to Regulation (EEC) No 3513/92 (OJ L 355, 5. 12. 1992, p. 12). (4) Applicable only to products defined under Article 6 of Regulation (EC) No 2135/95. NB: The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87 (OJ L 366, 24. 12. 1987, p. 1).